Citation Nr: 1609739	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  03-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to payment or reimbursement by VA for expenses incurred related to the Veteran's participation in an education program at Victor Valley College and California State University-San Bernardino based on his retroactive induction into the Chapter 31 vocational rehabilitation training program.

(The issues of service connection for a neck disorder, hypertension, gastroesophageal reflux disease, additional compensation benefits for dependents, and entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 administrative decision of the VA vocational rehabilitation and employment division at the Regional Office (RO) in Los Angeles, California.  

In November 2003 and October 2007, the Veteran testified at hearings before Veterans Law Judges (VLJs) who have since retired from the Board.  In October 2015, he testified at a hearing conducted before the undersigned.  Transcripts of all hearings have been associated with the claims file.  

The case was most recently remanded by the Board in September 2008.  For the reasons set forth below, another remand is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The case was last remanded so that the Veteran could identify all expenses (and their amounts) that he believed he should be reimbursed or paid by VA related to his participation in an education program at Victor Valley College and California State University-San Bernardino.  Additionally, VA's vocational rehabilitation and employment program was directed to identify all expenses reimbursed or paid to the Veteran.  In reviewing the Veteran's electronic claims file, it appears that there is a vocational rehabilitation and education claims folder that is not of record.  For example, procedural documents such as the decision on appeal, statement of the case, and substantive appeal are not of record.  As the folder is not of record, it is therefore not clear what, if any, development pursuant to the Board's remand was accomplished.  As such, a remand is necessary to obtain the vocational rehabilitation and employment folder.  On remand, if the Veteran has not already provided the information requested, he should again be afforded the opportunity to submit such evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Los Angeles RO and secure a complete copy of the vocational rehabilitation folder and all documentation associated with the Veteran's claim.

2.  Send correspondence to the Veteran asking him to identify clearly and with specificity any and all expenses (and their amounts) that he believes should be reimbursed or paid by VA related to his participation in an education program at Victor Valley College and California State University-San Bernardino and to submit any evidence in his possession that pertains to his claim to include any receipts and documentation of reported expenses.

3.  If not already done, the vocational rehabilitation and employment program should also clearly identify with specificity any and all expenses reimbursed and/or paid to the Veteran by VA related to the Veteran's participation in an education program at Victor Valley College and California State University-San Bernardino for the period relevant to the current appeal.  To the extent feasible, the program should also clearly identify with specificity those expenses that were denied reimbursement and/or payment and their respective amounts.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



